Citation Nr: 0031301	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  99-10 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right ankle sprain, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for right hip and low 
back pain with degenerative changes, characterized as a low 
back strain, currently evaluated as 20 percent disabling.  

3.  Entitlement to a combined evaluation in excess of 60 
percent for service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Wm. Kenan Torrans, Associate Counsel


INTRODUCTION

The veteran had a period of honorable active service from 
January 1978 to January 1981.  The remainder of the veteran's 
active duty, dating from January 1981 to June 1984, was not 
performed under honorable conditions.  

This matter arises from a February 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which granted increased 20 percent 
evaluations for the veteran's right ankle and low back 
disabilities.  The veteran filed a timely appeal, contending 
that the severity of those disabilities warranted evaluations 
in excess of 20 percent, and that he should be entitled to a 
combined evaluation in excess of 60 percent.  The case has 
been referred to the Board of Veterans' Appeals (Board) for 
resolution.  

As a preliminary matter, the Board observes that in his 
substantive appeal, the veteran requested that he be afforded 
a personal hearing before a Veterans Law Judge at the VA Main 
Headquarters in Washington, D.C..  Pursuant to the veteran's 
expressed wishes, a he was scheduled to appear at a personal 
hearing before the Board.  However, by a letter received in 
September 2000, the veteran indicated that he would be unable 
to appear at his personal hearing.  Accordingly, the Board 
will proceed with its review of the veteran's appeal at this 
time.  

In addition, the Board notes that in a statement dated in 
October 1997, the veteran requested consideration for service 
connection for scoliosis and atrophy of the right thigh and 
calf muscles, presumably as secondary to his service-
connected disabilities.  The Board observes that such issues 
have not been addressed by the RO, and are therefore referred 
back for any appropriate action.  


REMAND

The veteran presently contends that the symptomatology 
associated with his disabilities with respect to his right 
ankle and low back with right hip pain are more severe than 
reflected by the currently assigned 20 percent evaluations.  
In addition, he maintains that he should be entitled to a 
combined evaluation in excess of 60 percent for his service-
connected disabilities.  In support of his claim, the veteran 
submitted private treatment records dated in September and 
October 1997 from his treating physician and a treating 
chiropractor.  The chiropractor's examination report shows 
that the veteran had 20 degrees of extension in his right 
ankle with 10 degrees of dorsal flexion.  All movements were 
performed with pain.  The October 1997 treatment notes and 
examination report received from the veteran's private 
treating physician indicate that he experienced pain and 
discomfort in the back resulting from sitting, standing, and 
bending.  The veteran reportedly experienced some relief from 
medications, and was noted to have quit his job approximately 
one month previously, due to pain in his low back.  It was 
generally noted that the veteran experienced right lumbar 
scoliosis with a one-inch elevation of the left hemipelvis 
over the right hemipelvis.  He could forward flex to 20 
degrees, extend to 15 degrees, laterally bend to 10 degrees 
bilaterally, and rotate to 20 degrees bilaterally.  He could 
reportedly heel and toe walk, but with difficulty.  However, 
a VA clinical treatment record also dated in October 1997 
shows that the veteran had what was characterized as 
"adequate power, tone, and range of motion in all limbs with 
the exception of the fused right knee."  

The veteran underwent a VA rating examination in October 
1998.  The report of that examination shows that he 
complained of experiencing low back and right ankle pain 
which was progressively worsening.  The veteran complained of 
experiencing difficulty with dorsiflexion in his right foot.  
The examiner noted that a June 1998 X-ray report showed that 
the veteran had early degenerative changes at L5-S1.  X-rays 
of the right hip were negative.  On examination, the veteran 
was noted to walk with an abnormal gait, secondary to right 
knee fusion.  He had mild tenderness to the lumbar area 
without radiating pain.  He had what was characterized as a 
full range of motion in his right hip, and a "slightly 
decreased" range of motion in the lumbar spine.  The 
examiner noted that the veteran had pain on straight leg 
raising, and he had slightly decreased range of motion on 
plantar flexion.  The examiner concluded with an impression 
of a right ankle strain, scoliosis, low back pain, and 
chronic low back strain.  

The Board observes that with respect to both the right ankle 
and the veteran's low back, the actual ranges of motion were 
not indicated in the report of the October 1998 VA rating 
examination.  Moreover, the Board notes that the veteran has 
been diagnosed with scoliosis, and it is not clear as to the 
extent to which his objectively demonstrated symptomatology 
is the result of such scoliosis or is the result of his 
service-connected low back disability.  In that regard, the 
Board observes that under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2000), where the spine is 
shown to be listing to one side, and where other factors, 
including limitation of motion, are taken into consideration, 
assignment of a higher, 40 percent evaluation is 
contemplated.  However, it is not clear as to the extent to 
which the veteran's symptomatology is the result of his 
service-connected low back disability, or is otherwise the 
result of a nonservice-connected disorder.  Further, to the 
extent that the veteran may be shown to have scoliosis,  it 
is unclear whether such disorder may have been caused or 
permanently aggravated by his service-connected low back or 
knee disability.  Such issue has not been addressed.  

The Board further observes that the medical evidence of 
record, in particular the private clinical treatment records 
are not consistent with the October 1998 VA rating 
examination results or the VA treatment records.  In that 
regard, the Board notes that while the VA examination report 
and treatment records tended to show only slight limitation 
of motion in the ankle and low back, the private clinical 
treatment records tended to show limitation of motion and 
functional impairment to a much greater degree of severity.  
In addition, the Board notes that the clinical treatment 
records show that the veteran reported that he was unemployed 
due to problems associated with his low back.  However, the 
overall degree of impairment and the types of employment in 
which the veteran could reasonably be expected to engage were 
not discussed in the VA rating examination.  The Board finds 
that in order to properly adjudicate the issues currently on 
appeal, additional development of the case is necessary.  

The veteran should be scheduled to undergo VA rating 
examinations of his right ankle, low back, and right hip to 
determine the nature and severity of any disabilities which 
might be present.  The actual ranges of motion and the 
objectively determined degrees of functional impairment 
pertaining to the veteran's right ankle, hip, and low back 
should be indicated.  In addition, with respect to the 
veteran's low back, the examiner should determine the degree 
to which any symptomatology present is the result of the 
service-connected low back disability or is otherwise the 
result of any nonservice-connected disorder, such as 
scoliosis.  The examiner should indicate whether any 
nonservice-connected disorder such as scoliosis has been 
caused or permanently aggravated by the veteran's service-
connected disabilities.  

With respect to the veteran's claim for entitlement to a 
combined evaluation in excess of 60 percent for his service-
connected disabilities, the Board observes that in his notice 
of disagreement of April 1999, the veteran stated that he 
disagreed with the RO's February 1999 rating decision which 
assigned increased 20 percent evaluations for his ankle and 
low back disabilities.  In the statement of the case dated in 
April 1999, the RO construed the veteran's notice of 
disagreement to mean that the veteran was requesting a 
combined evaluation in excess of 60 percent for his service-
connected disabilities, in addition to those issues with 
which the veteran actually disagreed.  Again, in his 
substantive appeal, the veteran did not specifically address 
the issue of entitlement to an increased combined evaluation, 
which the RO previously determined to have been raised.  
However, in that substantive appeal, the veteran did express 
his disagreement with the 20 percent ratings assigned by the 
February 1999 rating decision, and also apparently disagreed 
with a previous rating assigned for his service-connected 
right knee disability.  The right knee disability has not 
otherwise been addressed during the course of the veteran's 
claim for increased ratings.  

In any event, through his service representative, in the VA 
Form 646 dated in March 2000, the veteran for the first time 
specifically expressed his disagreement with the RO's 
decision not to assign a combined evaluation in excess of 60 
percent for his service-connected disabilities.  That issue 
was also included in the veteran's Brief on Appeal of 
September 2000.  Even though it was not specifically raised 
by the veteran, the Board finds that the April 1999 Statement 
of the Case constitutes a rating decision with respect to the 
issue of entitlement to a combined evaluation in excess of 60 
percent for service-connected disabilities.  Further, even if 
the veteran did not expressly address that issue in his 
substantive appeal, it was raised in the VA Form 646 and 
again in the veteran's brief on appeal.  The Board finds that 
the statements contained in the VA Form 646 and Substantive 
appeal constitute a valid notice of disagreement with respect 
to that issue.  However, no statement of the case addressing 
the issue of entitlement to a combined evaluation in excess 
of 60 percent for service-connected disabilities has been 
issued by the RO.  

The Board observes that where a timely notice of disagreement 
has been submitted, the veteran is entitled to a statement of 
the case.  See 38 C.F.R. § 19.26 (2000).  The failure of the 
RO to issue a statement of the case is a procedural defect 
which now requires a remand.  See Manlincon v. West, 12 Vet. 
App. 238, 240-241 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995); see also 38 C.F.R. § 19.9 (2000) (stipulating that, 
if a correlation of a procedural defect is essential to a 
proper appellate decision, the Board shall remand the case to 
the agency of original jurisdiction, and specify the action 
to be undertaken) (emphasis added).  This issue must 
therefore be referred back to the RO for appropriate 
development, as indicated above.  

Accordingly, in order to afford the veteran every 
consideration with respect to the present appeal, it is the 
Board's opinion that further development of the case is 
necessary.  Therefore, the case is REMANDED for the following 
action:  

1.  The RO should contact the veteran and 
inquire as to any and all health care 
providers who have rendered treatment for 
his service-connected right ankle and low 
back with hip pain disabilities.  After 
obtaining any necessary authorization, 
any identified treatment records dating 
from the time of the last request for 
such information should be obtained and 
associated with the veteran's claims 
file.  The RO is advised that it is 
unnecessary to obtain duplicate treatment 
records, currently associated with the 
veteran's claims file.  If no additional 
records have been identified or if any 
identified records are unavailable, the 
RO should so indicate.  

2.  The veteran should be scheduled to 
undergo VA rating examinations, conducted 
by the appropriate medical specialists, 
to evaluate the nature and severity of 
his service-connected right ankle and low 
back disabilities.  

The physician conducting the examination 
of the veteran's right ankle is requested 
to indicate, in degrees, the veteran's 
range of motion, and is requested to 
indicate what constitutes a full range of 
motion of the ankle.  The examiner is 
also requested to indicate the overall 
degree of functional impairment, giving 
all due consideration to functional 
limitation due to pain, the veteran 
experiences as a result of his service-
connected right ankle disability.  

The physician conducting the examination 
with respect to the veteran's low back 
disability with right hip pain, is 
requested to indicate, in degrees, the 
veteran's range of motion in his back, 
and is requested to indicate what 
constitutes a full range of motion in the 
lumbar spine.  In addition, the examiner 
is requested to indicate, in degrees, the 
veteran's range of motion in his right 
hip, and is requested to indicate what 
constitutes a full range of motion in the 
hip.  The examiner is also asked to 
indicate the overall degree of functional 
impairment the veteran experiences with 
respect to the right hip.  The examiner 
is requested to determine whether any 
nonservice-connected low back disorder, 
such as scoliosis, is present, and to 
offer an opinion as to whether or not 
such nonservice-connected low back 
disorder was permanently aggravated by 
any of the veteran's service-connected 
disabilities.  If a nonservice-connected 
low back disability is shown to exist, 
and is not found to have been caused or 
permanently aggravated by any service-
connected disabilities, the examiner is 
requested to determine the extent to 
which the veteran's overall low back 
disability picture is the result of his 
service-connected disability and the 
extent to which such functional 
impairment is the result of the 
nonservice-connected disorder.  

The findings contained within all 
examination reports should address the 
appropriate evaluative criteria set forth 
in the Schedule for Rating Disabilities.  
The veteran's claims file should be made 
available to the examiners for review in 
advance of the scheduled examinations.  
The examiners are requested to review the 
clinical treatment records contained 
within the veteran's claims file, and 
reconcile the results reflected in the 
examination reports with any inconsistent 
opinions or findings contained in the 
clinical treatment records.  The 
examiners are also requested to offer an 
opinion as to what type of employment, if 
any, in which the veteran is capable of 
engaging, given his overall physical 
disability picture, and to offer an 
opinion as to the effects any functional 
impairment resulting solely from service-
connected disabilities may have on his 
employability.  Complete rationales for 
all opinions expressed must be included 
in the typewritten examination reports.  

3.  The RO is requested to issue a 
supplemental statement of the case with 
respect to the issue of entitlement to a 
combined evaluation in excess of 60 
percent for service-connected 
disabilities.  The veteran and his 
representative should be clearly advised 
of the need to file a timely substantive 
appeal if the veteran wishes to pursue an 
appeal of that issue.  

4.  Upon completion of the foregoing, the 
RO should adjudicate the issues of 
entitlement to ratings in excess of 20 
percent for residuals of a right ankle 
sprain and for right hip and low back 
pain with degenerative changes, 
characterized as a low back strain, on 
the basis of all the available evidence.  
If the benefits sought are not granted, 
the veteran and his service 
representative should be provided with a 
supplemental statement of the case, and 
be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  


The purpose of this REMAND is to afford the veteran due 
process of law, to provide for additional development of the 
evidence, and to comply with the holding of the United States 
Court of Appeals for Veterans Claims in Manlincon, supra.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence he desires 
to have considered in connection with the present appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
further action is required of the veteran until he is 
notified.  



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
REMAND is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




 
- 9 -


- 1 -


